Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABILITY NOTICE

Allowable Subject Matter

1. The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record teaches an access point (AP) having a client profile consisting of its connected users and channel usage, however, the prior arts of record, either singularly or in combination, do not disclose or suggest  that AP itself being able to determine a channel density (e.g., appropriate “channel capacity/load”) for the AP itself,  wherein such “channel density”( appropriate load/capacity determination), is determined based on a ratio of 802.11ax clients and 802.11 clients connected and served by the AP across all channels of AP, to a second number of channels of the AP, and then based on such “channel density” ratio determination, AP assigning 802.11ax clients to a first sub-band of channels related to a first radio of AP, and 802.11 clients being assigned to a second sub-band of channels of the second radio of AP, which in combination with other claim amendments makes independent claims 1 and 13 allowable.



Conclusion

2. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477